People v Owens (2019 NY Slip Op 01685)





People v Owens


2019 NY Slip Op 01685


Decided on March 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 7, 2019

109798

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vGEORGE C. OWENS, Appellant.

Calendar Date: February 8, 2019

Before: Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ.


Michael T. Baker, Public Defender, Binghamton (Alison Gachter of counsel), for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Dooley, J.), rendered August 29, 2017, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and waived his right to appeal. County Court sentenced defendant as a second felony offender in accordance with the terms of the plea agreement to a prison term of seven years, followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues that may be raised upon this appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed, and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.